United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-10142
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHAWN DOUGLAS CROPP,

                                    Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CR-6-1-Y
                      --------------------


Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Shawn Douglas Cropp was charged in a two-count indictment

for being a felon in possession of firearms.   See 18 U.S.C.

§ 922(g)(1).   He was tried before a jury and convicted.      Cropp

has appealed, contending that the evidence did not prove that he

knowingly possessed a firearm.

     Cropp was arrested after guns were found during the traffic

stop of a vehicle in which Cropp was a passenger.   A reasonable

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-10142
                                  -2-

juror could have concluded from Cropp’s proximity to the weapons

which were in plain view, the number of weapons found in the

vehicle, Cropp’s furtive movements, and the concealment of a

pistol in the crack of the seat underneath Cropp, that Cropp had

dominion or control over the weapons.       See United States v.

Ybarra, 70 F.3d 362, 365 (5th Cir. 1995); see also United States

v. Smith, 930 F.2d 1081, 1085–86 (5th Cir. 1991).      The judgment

of conviction is affirmed.

     Although Cropp has not raised the issue and has not filed a

reply brief, the Government states correctly that the district

court plainly-erred in imposing consecutive terms of supervised

release.   See United States v. Myers, 104 F.3d 76, 81 (5th Cir.

1997); 18 U.S.C. § 3624(e); U.S.S.G. § 5G1.2, comment. (n.2).      We

vacate the sentence and remand the case to the district court for

resentencing.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.